
	
		I
		111th CONGRESS
		1st Session
		H. R. 2146
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  additional standard deduction for State and local real property
		  taxes.
	
	
		1.Extension of additional
			 standard deduction for State and local real property taxes
			(a)In
			 generalSubparagraph (C) of
			 section 63(c)(1) of the Internal Revenue Code of 1986 is amended by striking
			 2008 or 2009 and inserting 2008, 2009, 2010, or
			 2011.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2009.
			
